Citation Nr: 0110827	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  99-17 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral hearing loss disability.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
vision disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The appellant served in the Puerto Rico National Guard from 
March 1948 to December 1966, with periods of active duty 
training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the appellant's claims on appeal.


REMAND

In this case, the now-current standard for the submission of 
new and material evidence appears not to have been applied in 
this case.  The Statement of the case speaks in terms of new 
and material evidence creating a "reasonable possibility" 
that the claim could be allowed.  Due process requires that 
the case be remanded for consideration and readjudication 
under the guidance provided in Hodge.  See Hodge v. West, 155 
F.3d 1356 (Fed Cir 1998).  Moreover, during the pendency of 
this appeal, there was a significant change in the law.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which, among other things, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The law also eliminated the concept 
of well-groundedness and is applicable to all claims filed on 
or after the date of enactment or those filed before the date 
of enactment but not yet final as of that date.  

In view of the foregoing, it is determined that additional 
notice and development must be undertaken.  This will assure 
that the requirements of the VCAA and due process will be 
met.

Finally, the appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  Accordingly, a remand is required.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for the claims on 
appeal not already associated with the 
claims file.  After securing the 
necessary releases, the RO should make 
all reasonable efforts to obtain medical 
records identified by the appellant.  To 
the extent the attempts to obtain records 
are unsuccessful, the claims folder 
should contain documentation of the 
attempts made.  The appellant should also 
be informed of the negative results.  
38 C.F.R. § 3.159.

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  Thereafter, once all records and 
notice provisions are satisfied, the 
issues as set forth on the title page 
should be readjudicated.  This 
readjudication should include 
consideration of the appropriate legal 
standard, as set forth in Hodge.

4.  Thereafter, if any of the claims are 
reopened, the entire claims file to 
include records obtained pursuant to the 
above, if any, should be directed to the 
appropriate VA examiner(s) for a medical 
opinion(s) regarding the nature and 
severity of the appellant's hypertension, 
back disorder, hearing loss, and vision 
disorder (depending on which claims might 
be reopened).  After reviewing the 
records and examining the appellant, the 
examiner(s) is(are) requested to express 
an opinion as to the following questions 
as pertinent:

(a)  What is the nature of the 
appellant's current medical status with 
respect to hypertension, a low back 
disorder, hearing loss, and a vision 
disorder?

(b)  What is the apparent/likely etiology 
of any disorders found?  

(c)  With respect to the disorders found, 
does the record establish that the 
appellant's current medical disorders 
claimed on appeal, if shown, were at 
least as likely as not incurred in or 
aggravated by military service?  In 
responding to this question, the 
examiner(s) should indicate the degree to 
which the opinion is based upon the 
objective findings of record as opposed 
to the history provided by the appellant.

The examiner(s) should identify the 
information on which he or she based his 
or her opinions.  The opinions should 
adequately summarize the relevant history 
and clinical findings, and provide 
explanations as to all medical 
conclusions rendered.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiner(s). 

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of directive is 
neither optional nor discretionary). 

Specific attention is directed to the 
examination report(s) (if conducted).  If 
the examination report(s) do(es) not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the 
report(s) must be returned for corrective 
action.  38 C.F.R. § 4.2 (2000).  

6.  The RO should then readjudicate the 
reopened issues on the merits.  In the 
event the benefits sought are not 
granted, the appellant and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the appellant until he is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


